            Case 2:20-cv-00210-KSM Document 24 Filed 08/06/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    NATALIIA HOLOVCHAK, et al.,                                   CIVIL ACTION

           Plaintiffs,
                                                                  NO. 20-210-KSM
           v.

    KENNETH T. CUCCINELLI, et al.,

           Defendants.


                                                   ORDER

          AND NOW, this 6th day of August, 2020, upon consideration of Defendants’ Motion to

Sever, Transfer, or Dismiss (Doc. No. 19) and Plaintiffs’ response brief (Doc. No. 15), following

a telephonic status conference held on July 27, 2020, and for the reasons set forth in the

Memorandum, it is hereby ORDERED as follows:

          1. Plaintiffs Holovchak and Vasconcelo’s claims are DISMISSED with prejudice

                because they are moot.

          2. Defendant National Visa Center is DISMISSED as a party to this action.

          3. Defendants’ motion is GRANTED with respect to transfer to the District for the

                District of Columbia. Accordingly, this case is TRANSFERRED to the District of

                Columbia under 28 U.S.C. § 1404(a) for all purposes. The Clerk of the Court shall

                close the case in this District.

          4. Because we transfer the entirety of the case to the District of Columbia, we decline to

                consider Defendants’ other arguments in favor of severance and dismissal in its

                Motion.1


1
    For these same reasons, we also deny without prejudice Plaintiffs’ Motion for Expedited Discovery
          Case 2:20-cv-00210-KSM Document 24 Filed 08/06/20 Page 2 of 2




IT IS SO ORDERED.

                                            /s/KAREN SPENCER MARSTON
                                            _____________________________
                                            KAREN SPENCER MARSTON, J.




(Doc. No. 15).

                                        2
